EXHIBIT 10(j)

WM. WRIGLEY JR. COMPANY
EXECUTIVE INCENTIVE COMPENSATION DEFERRAL PROGRAM

Incorporated into the Wm. Wrigley Jr. Company
1997 Management Incentive Plan, as amended March 9, 2004

     1. Purpose

     The purpose of this Wm. Wrigley Jr. Company Executive Incentive
Compensation Deferral Program (the “Program”) is to provide eligible executives
of Wm. Wrigley Jr. Company (the “Company”), or any corporation or other form of
business association of which 50% or more of the shares or other ownership
interests are owned or controlled by the Company, with the opportunity of
deferring all or any portion of their award under the Company’s Executive
Incentive Compensation Program (the “Incentive Program”).

     2. Eligibility

     Each executive of the Company who is eligible to receive an award under the
Incentive Program shall be eligible to defer all or any portion of the award
under the Deferral Program.

     3. Participation and Deferral Election

     (a) Participation. Prior to the beginning of each plan year for purposes of
the Incentive Program (each, an “Incentive Program Year”), commencing with the
Incentive Program Year beginning as of January 1, 1994 (the “1994 Incentive
Program Year”), each eligible executive may elect to participate in the Deferral
Program by directing that any portion of the executive’s award under the
Incentive Program earned during such Incentive Program Year, up to one hundred
percent (100%) of such award, be credited to a deferred compensation account.

     (b) Deferral Elections; Deferral Options. Each eligible executive may elect
to participate in the Deferral Program in accordance with procedures prescribed
by the Company (the “Deferral Election”), specifying the portion, if any, of the
award to be deferred. The deferred award shall be credited among the deferral
options described below, as specified by the executive on the Deferral Election,
which in each case shall be expressed as a whole percentage of the amount
deferred pursuant to Section 3(a) above. The deferral options described in
clauses (i) and (ii) below together are hereinafter referred to as the
“Investment Options.” The deferral options are as follows:

          (i)   with respect to all participants: as share units (a unit
equivalent to a share of the Common Stock of the Company (the “Common Stock”));

          (ii)   with respect to all participants: as credits (“Investment Fund
Credits”) equivalent to amounts invested in any of the investment funds offered,
from time to time, to employees participating in the Wrigley Savings Plan, or in
any other or additional fund or funds as the Compensation



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    Committee shall determine (each an “Investment Fund,” and together the
“Investment Funds”);           (iii)   with respect to all participants for
deferral elections made prior to January 1, 1994: as variable money credits
(Credits in units of a dollar or a fraction thereof); provided, however, that
notwithstanding any other provision in the Deferral Program to the contrary, no
election made on or after January 1, 1994, may specify that any portion of any
deferred award be credited as variable money credits and effective as soon as
practicable following January 1, 1995 (the “Transfer Date”) all amounts credited
as variable money credits were transferred to such Investment Fund as the
Compensation Committee designated, and were redesignated as Investment Fund
Credits; and

          (iv)   solely with respect to executives who are employed in the
United States by the Company or by any of its affiliates, unless and until
otherwise determined by the Compensation Committee for deferral elections made
prior to December 20, 1991: as fixed money credits (credits in units of a dollar
or a fraction thereof); provided, however, notwithstanding any other provision
in the Deferral Program to the contrary, no election made on or after December
20, 1991, may specify that any portion of any deferred award be credited as
fixed money credits.

Notwithstanding the foregoing, the Compensation Committee may, from time to
time, discontinue any of the Investment Funds described in clause (ii) above. In
such event, the executive shall elect in accordance with procedures prescribed
by the Company to transfer the amounts deferred in the discontinued Investment
Fund to such other Investment Options as the Compensation Committee shall make
available at such time. In the event that the executive fails to timely elect a
new Investment Option, such amounts shall be transferred to an Investment Option
that the Compensation Committee deems appropriate.

     (c) Deferral Transfers. The executive, and with respect to an executive who
has terminated employment with the Company, the former executive, may elect to
transfer amounts deferred as fixed money credits, share units or Investment Fund
Credits into share units or Investment Fund Credits, including transferring
Investment Fund Credits from one Investment Fund to a different Investment Fund;
provided, however, that if the executive is a person subject to Section 16(b)
(“Section 16(b)”) of the Securities Exchange Act of 1934, as amended, then the
Compensation Committee, in its discretion, may require that such election be
made at such time and in such manner as complies with the applicable provisions
of Rule l6b-3 (“Rule l6b-3”) promulgated under Section 16(b), or any successor
thereto, as in effect from time to time; and provided, further, that in no event
may any such election become effective sooner than thirty (30) days following
the effective date of any prior transfer election. A transfer election pursuant
to this Section 3(c)) shall be made in accordance with procedures prescribed by
the Company.

     (d) Prescribed Minimum Deferrals. Notwithstanding any other provision of
the Deferral Program to the contrary, the Compensation Committee may, from time
to time, in its discretion, prescribe minimum deferral dollar amounts for
purposes of Section 3(b) hereof.

2



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     4. Deferred Compensation Accounts

     (a) Accounts. There shall be established for each executive an account to
be designated as a deferred compensation account. As soon as administratively
practicable after the granting of an award under the Incentive Program, the
deferred compensation account of such executive shall be credited with an amount
equal to the portion of the award that the executive shall have elected to
defer. Notwithstanding the foregoing, any amounts credited as fixed money
credits shall be deemed to have been so credited as of the first day of the year
following the Incentive Program Year with respect to which such amounts are
credited. Effective as of the 1995 Incentive Program Year (or to the extent of
the amounts deferred pursuant to the “1994 Special Deferral Elections,”
effective as of April 1, 1994), the amounts deferred under the Deferral Program
shall be credited as share units and Investment Fund Credits. Amounts previously
deferred have also been credited (i) as variable money credits, which were
subsequently transferred and are currently credited as Investment Fund Credits,
(ii) as fixed money credits and (iii) as share units.

     Amounts deferred under the Deferral Program shall be credited pursuant to
the terms specified by the executive in the Deferral Election. The number of any
share units credited to an executive’s account shall be determined on the basis
of the price of the Common Stock on the New York Stock Exchange during such
period immediately preceding and/or immediately following the date or dates the
share units are to be credited, as the Compensation Committee shall determine.

     (b) Dividends on Share Units. As soon as administratively practicable
following the payment date for dividends on the Common Stock with respect to
which share units are standing to the credit of an executive, the deferred
compensation account of such executive shall be credited with dividend
equivalents equal to the sum of all cash dividends that such executive would
have received on such date, had the executive been the owner of a number of
shares of the Common Stock equal to the number of share units in the executive’s
deferred compensation account on the record date for such dividend. The amount
so credited shall be converted into additional share units with the number of
share units being determined on the basis of the price of the Common Stock on
the New York Stock Exchange during such period immediately preceding and/or
immediately following the date or dates as of which dividends are to be
credited, as the Compensation Committee shall determine.

     (c) Fixed Money Credits. As of the end of each Incentive Program Year
during which fixed money credits are standing to the credit of an executive, the
deferred compensation account of such executive shall be credited with interest
equivalents at a rate (the “Applicable Rate”) established by the Compensation
Committee with respect to each Incentive Program Year and communicated by the
Compensation Committee to each eligible executive prior to the time elections
with respect to such Incentive Program Year are required to be made pursuant to
Section 3(a) above, compounded annually. Such credits shall be converted into
additional fixed money credits.

     (d) Investment Fund Credits. During such period as Investment Fund Plan
Credits are standing to the credit of an executive, the amount of such
executive’s deferred compensation account deferred with respect to each
Investment Fund, shall be credited with interest and earnings (including gains
and losses) equivalent to the amount that would have

3



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

accrued during such period had the amount so credited been actually invested in
such Investment Fund.

     5. Distribution in Respect of Deferred Compensation Accounts

     (a) Deferral Elections made prior to January 1. 1994: Prior to January 1,
1994, each executive then participating in the Deferral Program elected, in his
or her Deferral Election, a form of payment each time such executive elected to
participate in the Deferral Program.

     If, with respect to amounts deferred pursuant to such Deferral Elections,
distribution of an executive’s deferred compensation account commenced prior to
January 1, 1997, then the distribution forms described in this Section 5(a) and
so elected by such executive shall remain in effect with respect to such
deferred amounts. In such event, share units shall be distributed in the manner
described in clause (i) or (ii) below, variable money credits and Investment
Fund Credits that were characterized as variable money credits prior to the
Transfer Date (which, for purposes of this Section 5(a), shall also be referred
to as variable money credits) shall be distributed in the manner described in
clause (i), (ii) or (iii) below, and fixed money credits shall be distributed in
any of the forms set forth in (iv), (v) or (vi) below:

          (i)   With respect to share units and variable money credits: annual
installments payable as soon as administratively practicable after January 1st
of each year for a period of five or ten years beginning with the January 1st
coincident with or next following (x) the termination of the executive’s service
with the Company and all affiliates or (y) the earlier of the date the executive
attains age sixty-five (65) (or any later age specified by the executive in such
election) or the termination of the executive’s service with the Company and all
affiliates. The number of share units and the amount of variable money credits
in respect of which payment is to be made on each payment date shall be
determined by multiplying the number of all share units and all variable money
credits credited to the executive on such date by a fraction, the numerator of
which shall be one and the denominator of which shall be the number of
installments remaining to be paid to the executive (or in case of the death of
the executive, to the executive’s Beneficiary, as defined in Section 6 hereof),
immediately prior to such January 1st.

          (ii)   With respect to share units and variable money credits: a
lump-sum payment as soon as administratively practicable after (A) the January
1st coincident with or next following (x) the termination of the executive’s
service with the Company and all affiliates or (y) the earlier of the date the
executive attains age sixty-five (65) (or any later age specified by the
executive in such election) or the termination of the executive’s service with
the Company and all affiliates or (B) the January 1st of the fifth or tenth year
after the date described in clause (A).

4



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          (iii)   With respect to variable money credits: a lump-sum payment as
soon as administratively practicable following the January 1st of the fifth,
tenth, fifteenth or twentieth year following the Incentive Program Year for
which the applicable award was granted, but no later than the tenth anniversary
of the executive’s termination of service with the Company and all affiliates.

          (iv)   With respect to fixed money credits: fifteen (15) equal annual
installments commencing in the year following the earlier to occur of the year
in which the executive retires from service with the Company and all affiliates
or attains age sixty-five (65); provided, however, that if the executive will
have attained at least age fifty-five (55) on the date as of which the deferred
amounts will be credited as fixed money credits, such executive may elect
instead to receive ten equal annual installments commencing in the year
following the year in which the executive attains age seventy (70). Each
installment shall be paid as soon as administratively practicable following the
January 1st of the year in which such payment is scheduled to be paid. The
number of fixed money credits in respect of which payment is to be made on each
payment date shall be an amount such that, after giving effect to the total
number of distributions to be made and the continued crediting of interest
equivalents (pursuant to Section 4(d) above) at the Applicable Rate on the
unpaid balance, there will be no fixed money credits credited to the executive
upon payment of the final installment.

          (v)   With respect to fixed money credits: A lump-sum payment as soon
as administratively practicable following the January 1st of the year designated
by the executive for payment; provided, however, that such designated year may
not be later than the year following the earlier of the year in which the
executive retires from service with the Company and all affiliates or attains
age sixty-five (65).

          (vi)   With respect to fixed money credits: Notwithstanding the
provisions of clause (iv) and (v) above to the contrary, in the event that when
the executive terminates service with the Company and all affiliates, the
executive is not eligible for, or has not elected to commence receipt of,
immediate benefits under the Wrigley Retirement Plan, the Compensation Committee
shall distribute in one lump-sum the entire value of the executive’s deferred
compensation account credited as fixed money credits. Such lump-sum shall be
paid as soon as administratively practicable after the January 1st coincident
with or next following the termination of the executive’s service with the
Company and all affiliates.

     (b) Deferral Elections made after January 1,1994

          (i)   Effective with respect to amounts deferred pursuant to Deferral
Elections made after January 1, 1994, the executive, prior to January 1, 1995,
has

5



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

              previously executed and filed a distribution election (the “1995
Election)” pursuant to this Section 5(b) that controls the distribution of (A)
all amounts deferred pursuant to Deferral Elections made after January 1, 1994,
and (B) effective January 1, 1997, all amounts deferred pursuant to Deferral
Elections made prior to January 1, 1994, in each case, unless a subsequent valid
Deferral Election is filed pursuant to clause (ii) below; provided, however,
that, the 1995 Election shall not be effective with respect to an executive’s
prior election regarding the timing and distribution of fixed money credits
unless the executive elects to change such prior election.

          (ii)   Distributions under this Section 5(b) shall begin as soon as
administratively practicable following the January 1st specified in the
executive’s Deferral Election, but may not begin earlier than as soon as
administratively practicable after the January 1st coincident with or next
following the termination of the executive’s employment with the Company;
provided, however, that in no event may distribution commence later than as soon
as administratively practicable after the January 1st coincident with or next
following the date the executive attains age seventy (70). Such payment shall be
made, pursuant to the executive’s election in the Deferral Election, (x) in the
form of a lump sum payment, (y) in substantially equal annual installments over
a period not to exceed the number of whole years between the executive’s
termination of employment and the executive’s attainment of age 80, or (z) in
any combination of (x) and (y) above. An executive may change his or her prior
distribution election at any time, and from time to time; provided, however,
that any such distribution election shall not become effective until the first
anniversary of the date such distribution election is made; and provided,
further, that no distribution election with respect to the distribution of
amounts attributable to any deferral will be effective if the executive is, or
is scheduled to be, receiving distributions with respect to such deferral within
one year following the date such subsequent distribution election is made. In
the event an election does not become effective, the prior valid election of
such executive shall govern the form and timing of distribution.

          (iii)   Notwithstanding the foregoing, in the event that, with respect
to any deferred amount, (A) an executive fails to timely elect the form and/or
timing of payment, (B) no valid election is filed with the Company, or (c)) the
executive has not filed a 1995 Election or any Deferral Election subsequent
thereto, such deferred amount shall be paid in ten equal annual installments
commencing as soon as administratively practicable after the January 1st
coincident with or next following the earlier to occur of the executive’s
termination of employment with the Company and the Executive’s attainment of age
seventy (70).

6



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     (c) Financial Hardship. If the executive so requests and if the executive
provides satisfactory evidence of financial hardship, the Compensation Committee
may, in its sole and absolute discretion, permit a distribution of all or a
portion of the executive’s deferred compensation account prior to the date on
which payments would have commenced under Section 5(a) hereof.

     (d) Change in Control. Notwithstanding any other provision of this Section
5 to the contrary, in the event of a Change in Control (as defined in Section
11.2 of the 1997 Management Incentive Plan), the Compensation Committee may, in
its discretion, accelerate, in whole or in part, the time or times for payment
of any or all amounts credited to an executive’s deferred compensation account.
Upon such an acceleration, the executive will receive, with respect to any share
units then credited to the executive’s account, an amount equal to the number of
such units multiplied by a price per share equal to the greater of: (1) the
average of the daily closing prices of the Common Stock as reported for the
calendar month next preceding such acceleration date on the Composite
Transactions Tape for securities listed on the New York Stock Exchange; or (2)
the highest outstanding tender offer price, if any, excepting any tender offer
price by the Company.

     (e) Form and Amount of Payment. Subject to the provisions of Section 6
hereof, the amount paid to the executive, or in case of death, to the
executive’s Beneficiary, as of any payment date shall be equal to:

          (i)   with respect to fixed money credits: the dollar amount, in cash,
of all fixed money credits in respect of which payment is to be made;

          (ii)   with respect to share units: shares of the Common Stock, equal
to the number of all share units in respect of which payment is to be made on
such payment date or, in the sole discretion of the Compensation Committee, a
cash payment in lieu of shares of the Common Stock. The value of each share of
the Common Stock for this purpose shall be the price of the Common Stock on the
New York Stock Exchange during such period immediately preceding the date or
dates of distribution, as the Compensation Committee shall determine; and

          (iii)   with respect to Investment Fund Credits: the value of the
Investment Fund Credits in cash.

     (f) As and when payment is made pursuant to this Section 5, there shall be
charged to and deducted from the deferred compensation account of the executive
a corresponding number of share units, fixed money credits and Investment Fund
Credits.

     6. Certain Provisions Relating to Participation

     Following the death of an executive, distributions shall be made, or shall
continue to be made, as elected by the executive, to the Beneficiary designated
in writing at any time or from time to time by the executive with the approval
of the Company or, failing such a designation, to the spouse, children (per
stirpes), parents or estate (in that order) of the executive (all such entities
being herein included within the term “Beneficiary”). Such distribution shall be

7



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

made in the form and at such time as was applicable to the executive; provided,
however, that the executive’s Beneficiary may elect to receive the balance of
the executive’s deferred compensation account, other than that portion of the
executive’s deferred compensation account credited as fixed money credits, in
the form of an immediate lump-sum distribution. Notwithstanding the foregoing,
in the event the executive dies prior to the distribution of any portion of the
executive’s deferred compensation account credited as fixed money credits, the
executive’s Beneficiary shall receive, in a lump sum, the amounts credited as
fixed money credits increased to reflect interest equivalents at the Applicable
Rate, compounded annually for a guaranteed period from the date of the
executive’s death until the earlier to occur of: (1) the tenth anniversary of
the first date as of which amounts were credited to the executive’s deferred
compensation account as fixed money credits, or (2) the date on which the
executive elected to commence distribution. For purposes of clause (2) of the
preceding sentence, an election to commence distribution upon the executive’s
retirement shall be deemed to be an election to commence distribution when the
executive attains age sixty-five (65), or if the executive, at death, is
sixty-five (65) or older, then one year following such death. Payment shall
commence as soon as administratively practicable following the January 1st
following the date of the executive’s death. If the executive dies after payment
has commenced, the remainder of the executive’s deferred compensation account
credited as fixed money credits shall continue to be paid to the executive’s
Beneficiary at the times and in the form of distribution elected by the
executive.

     7. Forfeiture

     Notwithstanding any other provision of the Deferral Program to the
contrary, in the event that an executive is discharged for reasons of, or
voluntarily terminates after an incident of, proven dishonesty, gross
misconduct, fraud, embezzlement, theft, perpetration of a crime, or any similar
conduct or act, or in the event that any such conduct or act is discovered
following the executive’s termination of service with the Company, the entire
balance of the executive’s deferred compensation account may, at the discretion
of the Compensation Committee, be forfeited.

8